This proceeding in error is from a decree of the superior court of Logan county awarding a peremptory writ of mandamus. By the writ A. O. Farquharson, as mayor of the city *Page 768 
of Guthrie, plaintiff in error herein, is ordered and directed to issue forthwith his proclamation calling an election to be held at the regular election in the city of Guthrie on the first Tuesday in April, 1910, for the purpose of electing a board of freeholders to prepare and propose to the voters a charter for such city, and for taking a vote upon the question whether or not proceeding towards adopting a charter shall be had in pursuance to said order of the court.
By motion of defendants in error, it has been suggested that the time for holding said election has elapsed, and that plaintiff in error has issued the call therefor, and the same has been held: that therefore this proceeding now presents nothing but hypothetical questions for the determination of the court. Since the time for holding the election has transpired, and the election has been held, any decision that the court might reach upon the question submitted to it by an appeal would afford no actual relief, and be followed by no practical results; and upon the authority of Miller et al. v. Ury,23 Okla. 546, 102 P. 112, the cause should be dismissed, and it is so ordered.
All the Justices concur.